SPRAGUE, District Judge,
delivered his opinion very briefly, observing that the com-jilaint was founded -wholly upon the 21st section. No offence under the 22d. section was charged, or presented for his consideration. The complaint alleged, that the letter in question was intended to be conveyed by post; this allegation followed the language of the statute, and was admitted to be essential to constitute the offence charged. It would seem, that the language was intended, as some qualification of the terms which preceded it, and contemplated two classes of letters as coming to the possession of the post master; one to be conveyed by post, and the other not to be so conveyed. What letters were embraced in the latter class? The same statute in the 36th section said, that letters to be delivered In the place where they were lodged, were letters “not to be carried by post.” Thus the law itself defined and described certain letters as not to be carried by post; but it was insisted, that there was a distinction between the words “carried” and “conveyed,” and that box letters were to be “conveyed” by post, although not to be “carried” by post within the meaning of the law. The whole question, then, presented for the consideration of the court, was, whether there was such a distinction, between “conveyed” by post, *233and “carried” by post, as to be the foundation of a crime; for it was only on this distinction, that the complaint was attempted to be maintained. He thought, as the law itself had placed box letters in the class not to be carried by post, it would be refining too much to consider them still as belonging to the class to be conveyed by post, that he could not build up a crime upon a distinction so nice and critical, and he must, therefore, discharge the defendant. He suggested further, that a doubt might arise, whether sucli a missive as this, being mere •scrawls and incoherent nonsense, without signature, would be within the protection of the penalties of the law, it being really no -communication, but a fraud upon the person to whom addressed and upon the post office •department, tending to prejudice the government. But he suggested this point only as •a matter of inquiry, upon which he had formed no opinion.